FILED
                           UNITED STATES DISTRICT COURT                                 JUL 2 2 2010
                           FOR THE DISTRICT OF COLUMBIA                           Clerk. U.S. District & Bankruptcy
                                                                                 Courts for the District of Columbia


David Henderson,                               )
                                               )
       Plaintiff,                              )
                                               )
               v.                              )
                                               )
                                                            Civil Action No.         10 1244
Barack Hussein Obama et al.,                   )
                                               )
       Defendants.                             )


                                    MEMORANDUM OPINION

       Pro se plaintiff David Henderson, a frequent litigator well-known to this court, has filed

an application to proceed without prepayment of fees, and pro se complaint. The application will

be granted and the complaint will be dismissed.

       The complaint names as defendants the President of the United States, and the directors

of the National Security Agency, the Central Intelligence Agency, and the United States Secret

Service. The complaint is, however, devoid of any factual allegations with respect to the named

defendants. Instead, the factual allegations in the complaint describe an encounter with a law-

enforcement officer in EI Paso, Texas, alleged to be a Secret Service agent, and other allegations

that are completely unrelated to the defendants. See Compi. at I-II. As such, the complaint fails

to state a claim upon which relief may be granted and, for that reason, will be dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii).

       A separate order of dismissal accompanies this memorandum opinion.


                                                       (JLf)A-~
                                                     United States District Judge